Exhibit ADVANCE AUTO PARTS THIRD QUARTER COMPARABLE STORE SALES INCREASE 4.7%; YEAR-TO-DATE FREE CASH FLOW INCREASED 53% to $414 MILLION ROANOKE, Va, November 11, 2009 – Advance Auto Parts, Inc. (NYSE: AAP), a leading retailer of automotive aftermarket parts, accessories, batteries, and maintenance items, today announced its financial results for the third quarter ended October 10, 2009.Third quarter earnings per diluted share (EPS) were $0.65 which included a $0.04 charge related to store divestitures.Excluding the impact of the store divestitures, EPS increased 19% to $0.69.On a year-to-date basis and excluding the $0.15 impact of store divestitures, EPS increased 17% to $2.61 on top of a 16% increase in EPS last year. Third Quarter and Year-to-Date Performance Summary Twelve Weeks Ended Forty Weeks Ended October 10, October 4, October 10, October 4, 2009 2008 2009 2008 Sales (in millions) $ 1,262.6 $ 1,188.0 $ 4,269.1 $ 3,949.9 Comp Store Sales % 4.7% (0.1%) 6.1% 1.1% Gross Profit % (1) 49.2% 47.3% 49.1% 47.4% SG&A % (1) 40.9% 39.3% 39.8% 38.1% Operating Income % 8.3% 8.1% 9.3% 9.3% Diluted EPS (2) $ 0.65 $ 0.58 $ 2.46 $ 2.23 (1) The Company has retrospectively applied a change in accounting principle made in the first quarter for costs included in inventory to all prior periods presented herein related to cost of sales and selling, general and administrative expenses (SG&A).Refer to the accompanying financial statements included in this press release for further explanation. (2) For the twelve and forty weeks ended October 10, 2009, diluted EPS includes a $0.04 and $0.15 charge, respectively, related to store divestitures.In addition, the Company’s adoption of the two-class method of calculating earnings per share during the first quarter 2009 decreased the Company’s diluted EPS for the twelve weeks ended October 4, 2008 by $0.01. “I am very proud of our Team Members’ ability to drive continuous improvements in customer satisfaction and Team Member engagement. Their ability to revitalize our core values and actions to drive our four strategies resulted in strong top line growth, a 53% increase in free cash flow and a 100 basis-point increase on our return on invested capital,” said Darren R. Jackson, Chief Executive Officer. Third Quarter and Year-to-Date Highlights Total sales for the third quarter increased 6.3% to $1.26 billion, compared with total sales of $1.19 billion in the third quarter of fiscal year 2008.The sales increase reflected the net addition of 66 new stores during the past 12 months and a comparable store sales gain of 4.7% compared to a decrease of 0.1% during the third quarter last year.Adjusting for the calendar shift due to the 53rd week last year, third quarter comparable store sales increased approximately 5.2%.The 4.7% comparable store sales gain was comprised of an 11.8% increase in Commercial and a 1.7% increase in do-it-yourself (DIY).This compares to a 10.8% increase in Commercial and a 4.1% decrease in DIY during the third quarter last year.Year-to-date comparable store sales increased 6.1% driven by a 14.9% increase in Commercial and a 2.4% increase in DIY. The Company’s gross profit rate was 49.2% of sales during the third quarter as compared to 47.3% in the prior year, which reflects a 190 basis-point improvement.The 190 basis-point improvement was primarily due to continued investments in pricing and merchandising capabilities, parts availability, decreased inventory shrink and improved store execution.
